People v Young (2022 NY Slip Op 05481)





People v Young


2022 NY Slip Op 05481


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ. (Filed Sept. 30, 2022.) 


MOTION NO. (1013/17) KA 14-01029.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vTALARICO YOUNG, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.